Per Curiam.
The defendant in this case was committed for a contempt for omitting to pay a sum of money due for alimony. At the time the motion was made he was then for a similar reason in the jail of this county.
It appears in the affidavit on behalf of the plaintiff that he had no property which could be reached, under section 1112 of the code, and was unable to give the security presented therein. We cannot understand what object can be attained by prolonging the imprisonment under the order that was made in this case, it appearing, as already suggested, that he had no property and was unable to give *512any security by which he could be permitted to avail himself of the privileges to be accomplished thereby. •
For these reasons the order should be reversed without •costs.